280 F.3d 1295
David C. SKRTICH, Plaintiff-Appellee,v.Timothy Alvin THORNTON, in his individual capacity, Jason Patrick Griffis, in his individual capacity, et al., Defendants-Appellants.
No. 00-15959.
United States Court of Appeals, Eleventh Circuit.
January 25, 2002.

Pamela Evans Langham, Langham & Langham, Ponte Vedra, FL, John F. Dickinson, Malfitano Campbell & Dickerson, Martha D. Bolton, Constangy, Brooks & Smith, LLC, Jacksonville, FL, for Defendants-Appellants.
Peter M. Siegel, Florida Justice Institute, Inc., Miami, FL, for Plaintiff-Appellee.
Appeal from the United States District Court for the Middle District of Florida (No. 99-00742-CV-J-21B); Henry Lee Adams, Jr., Judge.


1
Before BLACK and BARKETT, Circuit Judges, and HOBBS*, District Judge.

BY THE COURT:

2
On the Court's own motion, we vacate the original opinion in this case, Skrtich v. Thornton, 267 F.3d 1251 (11th Cir.2001). A revised opinion will be issued in its place.



Notes:


*
 Honorable Truman M. Hobbs, U.S. District Judge for the Middle District of Alabama, sitting by designation